Title: From Benjamin Franklin to [Peter Templeman], 2 September 1764
From: Franklin, Benjamin
To: Templeman, Peter


Sir
Philada. Sept. 2. 1764
Furman & Co. Merchants of this Place, send by Capt. Caton, 60 Keggs of Sturgeon, which they hope will be found so well cured as to obtain the Society’s Approbation, and a Premium. They have desired me to introduce their Claim to you by a Line in its favour; but I have told them the whole will depend on the Merits of their Fish when it comes to London. I can only say, that what I have tasted of it here, was excellent. America can furnish any Quantity; but for our Encouragement methinks the foreign Duty should be taken off. With great Esteem for your self, and best Wishes for the Prosperity of the Society, I am, Sir, Your most obedient humble Servant
B Franklin
 
Endorsed: Septr. 2d. 1764.
